


EXHIBIT 10.7.1


AMENDMENT TO DISTILLER'S GRAINS MARKETING AGREEMENT


This AMENDMENT TO DISTILLERS GRAINS MARKETING AGREEMENT (this "Amendment"),
dated as of August 1, 2012, is entered into between HAWKEYE GOLD, LLC ("Gold"),
and LINCOLNWAY ENERGY, LLC ("Producer").


WHEREAS, the parties hereto entered into that certain Distiller's Grains
Marketing Agreement, dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the "Marketing
Agreement"); and


WHEREAS, the Parties desire to amend the Marketing Agreement as set forth
herein;


NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:


Section 1. Definitions and Interpretation. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Marketing Agreement.


Section 2. Amendment to Marketing Agreement. The parties hereby agree that the
Marketing Agreement is hereby amended as follows:


Section 2.1 Amendment to Section 2(a). Section 2(a) of the Marketing Agreement
is hereby amended and restated in its entirety to read as follows:


(a) The purchase price for DDG shall be the F.O.B. Plant Price (as that term is
defined below) for the DDG in question, less a marketing fee equal to two
percent (2.00%) of the F.O.B. Plant Price for the DDG; provided, however, that
in no event shall the marketing fee pursuant to this Section 2(a): (i) exceed an
amount equal to Four and 50/100ths Dollars ($4.50) per short ton of the DDG in
question, or (ii) be less than an amount equal to Two and 50/100ths Dollars
($2.50) per short ton of the DDG in question.


Section 2.2 Amendment to Section 2(b). Section 2(b) of the Marketing Agreement
is hereby amended and restated in its entirety to read as follows:


(b) The purchase price for WDG shall be the F.O.B. Plant Price for the WDG in
question, less a marketing fee equal to three percent (3.00%) of the F.O.B.
Plant Price of for the WDG; provided, however, that in no event shall the
marketing fee pursuant to this Section 2(b) exceed an amount equal to Four and
50/100ths Dollars ($4.50) per short ton of the WDG in question.


Section 3. General Representations and Warranties of Parties. Each party hereby
represents and warrants the following as the date hereof:


Section 3.1. Organization and Existence. It has been duly organized, is validly
existing and is in good standing under the laws of its state of formation.


Section 3.2. Power and Authority. It has the power and authority to execute,
deliver and perform its obligations under this Amendment and has taken all
action necessary to authorize it to execute and deliver this Amendment and
perform its obligations hereunder.


Section 3.3. Binding Effect. This Amendment, when executed and delivered, will
constitute the valid and binding obligations of such party, enforceable against
such party in accordance with its terms, except as the enforceability thereof
may be limited by (i) bankruptcy, reorganization, moratorium or other similar
laws affecting the enforcement of creditors 's rights generally and (ii) general
equitable principles regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law.


Section 4. Miscellaneous Provisions.



E-1

--------------------------------------------------------------------------------




Section 4.1. Affirmation of Marketing Agreement.


(a) On and after the date hereof, each reference in the Marketing Agreement to
"this Agreement", "hereunder", "hereof", "herein" or words of like import
referring to the Marketing Agreement shall mean and be reference to the
Marketing Agreement as Amended hereby.


(b) Except as specifically amended hereby, the Marketing Agreement shall remain
in full force and effect and is hereby ratified and confirmed in all respects.


Section 4.2. Headings. The headings of the sections of this Amendment are
inserted for the convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.


Section 4.3. Governing Law. This Amendment is and shall be governed by, and
shall be constructed and interpreted in accordance with LAWS OF THE STATE OF
IOWA, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.


Section 4.4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute on and the same instrument, To evidence its execution
of an original counterpart of this Amendment, a party may deliver vial facsimile
or pdf transmission a copy of its original executed counterpart signature page
to the other of this Amendment to the receiving party for purposes of
determining execution and effectiveness of this Amendment. Notwithstanding the
foregoing, any party delivering such counterpart signature by facsimile or pdf
transmission agrees to provide an original executed signature page to the
receiving party by express delivery promptly upon request thereof.


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date first above written.
[ex4signatures.jpg]



E-2